DETAILED ACTION

Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on applications filed in Europe on December 22, 2017.  It is noted, however, that only a certified copy of foreign application 17210434.1 has been received.  Please file the other five certified copies of foreign application, as required by 37 CFR 1.55, in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please insert “at least one” prior to “olefin”.  

Claim 1 is objected to because of the following informalities:  In line 7, please insert “at least one” prior to “masked”.  

Claim 1 is objected to because of the following informalities:  In line 21, please replace “the main” with “a main”.  

Claim 1 is objected to because of the following informalities:  In line 23, please replace “the product” with “a product”.  

Claim 1 is objected to because of the following informalities:  In line 23, please replace “metal salts” with “a metal salt”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 1, please replace “ammonium salts” with “an ammonium salt”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 1, please replace “amines” with “an amine”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 2, please replace “the product” with “a product”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 2, the word “capable” is superfluous and may be deleted.  Note that one contacts a product with a solution (in order) to abstract a residue.

Claim 1 is objected to because of the following informalities:  On page 4, line 2, please replace “abstract the” with “abstract a”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 3, please replace “the functionalized” with “a functionalized”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please replace “the semi-crystalline” with “a semi-crystalline”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please replace “first” with “at least one”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 5, please insert “at least one masked” prior to “functionalized”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 6, please replace “the product” with “a product”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 8, please replace “the product” with “a product”.  

Claim 2 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “olefin”.  

Claim 3 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  Claim limits the term “functionalized olefin monomer” in line 7 of the independent claim, and there is only one of such item.

Claim 4 is objected to because of the following informalities:  In line 1, please replace “wherein the” with “wherein an”.  

Claim 4 is objected to because of the following informalities:  In line 2, please insert “at least one masked” prior to “functionalized”.  Claim appears to define the composition of the functionalized olefin copolymer which contains at least one olefin monomer and at least one masked functionalized olefin monomer, as per step a1) of claim 1.      

Claim 4 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 4 is objected to because of the following informalities:  In line 3, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “olefin monomers” with “at least one olefin monomer”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.  

Claim 6 is objected to because of the following informalities:  In line 2, please insert “or monovalent metal salt” after “metal salt” because claim further limits step b2).  

Claim 6 is objected to because of the following informalities:  In line 4, please replace “and silver” with “or silver”.  

Claim 7 is objected to because of the following informalities:  In line 2, step b1) is devoid of use of a multi-valent metal salt.  

Claim 7 is objected to because of the following informalities:  In line 4, please replace “salts of the magnesium” with “salt of magnesium”.  

Claim 7 is objected to because of the following informalities:  In line 5, please replace “chrome” with “chromium”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “the amount” with “an amount”.  
Claim 9 is objected to because of the following informalities:  In line 4, please replace “the amount” with “an amount”.  

Claim 9 is objected to because of the following informalities:  In line 5, please replace “the total” with “a total”.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “composition” with “process”.  

Claim 10 is objected to because of the following informalities:  In line 1, please insert “monomer” after “olefin”.  

Claim 10 is objected to because of the following informalities:  In line 2, please insert “monomer” after “olefin”. 
 
Claim 12 is objected to because of the following informalities:  In line 5, the term “at least one” is superfluous and may be deleted.  See paragraph 19, supra, for analysis.

Claim 12 is objected to because of the following informalities:  In line 10, delete “the” which precedes “functionalized”.

Claim 12 is objected to because of the following informalities:  In line 10, please insert “semi-crystalline polyolefinic”.

Claim 13 is objected to because of the following informalities:  In line 4, please replace “the mol%” with “a mol%”.  

Claim 13 is objected to because of the following informalities:  In line 4, please replace “monomers” with “monomer”.  

Claim 13 is objected to because of the following informalities:  In line 5, please replace “copolymer” with “semi-crystalline polyolefinic ionomer”.  

Claim 15 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  See paragraph 19, supra, for analysis.

Claim 16 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  

Claim 16 is objected to because of the following informalities:  In line 1, please insert “at least one masked” prior to “functionalized”.  See paragraph 21, supra, for analysis.      

Claim 16 is objected to because of the following informalities:  In line 1, please replace “monomers” with “monomer”.    

Claim 16 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 16 is objected to because of the following informalities:  In line 2, please replace “olefin monomers” with “at least one olefin monomer”.  

Claim 16 is objected to because of the following informalities:  In line 3, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.  

Claim 17 is objected to because of the following informalities:  In line 1, please insert “wherein” prior to “the monofunctional”.  

Claim 17 is objected to because of the following informalities:  In line 2, please insert “or” prior to “BuNH2”.  

Claim 18 is objected to because of the following informalities:  In line 1, please insert “moncationic” prior to “ammonium”.  

Claim 18 is objected to because of the following informalities:  In line 3, please insert “or” prior to “Bu4N+”.  

Claim 19 is objected to because of the following informalities:  In line 3, please insert “or” prior to “polyethylenimine”.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear how crosslinking is achieved by means of a monovalent metal ion, a monocationic ammonium ion, or a monofunctional amine.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-8, 11-13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, and 16-18 of copending Application No. 16/954,364.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to substantially the same process for the manufacture of a polyolefinic ionomer comprising step a1), followed by either step b1) or a2), and then followed by either step b2) or b3).   Copending step a1) comprises copolymerizing ethylene, propylene, and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent.  Claims of the instant application are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.  One of ordinary skill in the art would have found it obvious that the composition of copending claims, which is substantially the same as that described in instant claims, contains, at least in part, semi-crystalline regions.  Copending claims 3-12 and 16-18 correspond to instant claims 2-8, 11-13, and 15-19, respectively.        
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 11-13, and 15-19 are directed to an invention not patentably distinct from claims 1, 3-12, and 16-18 of commonly assigned Application No. 16/954,364 for the same reasons set forth in preceding paragraph 58.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,364, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-5, 9-11, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 17, and 18 of copending Application No. 16/954,373.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to a process for the manufacture of a semi-crystalline functionalized olefin copolymer comprising a) copolymerizing at least one olefin monomer and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent and b) treating a product of step a) with a Brønsted acid solution and combining an obtained semi-crystalline functionalized olefin copolymer with a polyamine crosslinking enhancing agent.  Step a) of copending claims corresponds to step a1) of instant claims, and step b) of copending claims corresponds to steps a1) and b3) of instant claims.  Note that polyfunctional amines listed in copending claim 6 are the same crosslinking enhancing agents listed in instant claim 19.  One of ordinary skill in the art would have found it obvious that treating semi-crystalline functionalized olefin copolymer with a polyamine results in formation of crosslinks via an ionomeric linkage.  Copending claims 2-5, 8-10, 17, and 18 correspond to instant claims 2-5, 11-13, and 15-18.        

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 9-11, 14-16, and 19 are directed to an invention not patentably distinct from claims 1-6, 8-10, 17, and 18 of commonly assigned Application No. 16/954,373 for the same reasons set forth in preceding paragraph 60.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,373, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.



Claims 1-5, 11, 15, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 16, and 17 of copending Application No. 16/954,750.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to a process for the manufacture of a functionalized copolymer composition comprising a) copolymerizing ethylene, propylene, and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent and b) treating a product of step a) with a Brønsted acid solution and combining an obtained semi-crystalline functionalized olefin copolymer with a polyamine crosslinking enhancing agent.  Step a) of copending claims corresponds to step a1) of instant claims, and step b) of copending claims corresponds to steps a1) and b3) of instant claims.  Step a1) of instant claims is generic to, i.e., fully encompasses, step a) of the copending application.  One of ordinary skill in the art would have found it obvious that the composition of copending claims, which is substantially the same as that described in instant claims, contains, at least in part, semi-crystalline regions.  The polyfunctional amines listed in copending claim 6 are the same crosslinking enhancing agents listed in instant claim 19.  One of ordinary skill in the art would have found it obvious that treating semi-crystalline functionalized olefin copolymer with a polyamine results in formation of crosslinks via an ionomeric linkage.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 11, 15, 16, and 19 are directed to an invention not patentably distinct from claims 1, 3-6, 8, 16, and 17 of commonly assigned Application No. 16/954,750 for the same reasons set forth in preceding paragraph 62.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,750, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Subject of instant claims is patentably distinct over references cited in Applicant’s PTO-1449 and references listed in the accompanying PTO-892.  The following references are pertinent:

Jasinska-Walc et al. (US 10,472,447) teaches preparation of a polypropylene having hydroxyl functionalized side chain branches comprising polymerizing propylene and 10-undecen-1-ol protected by reaction with triisobutylaluminum, followed by grafting by reaction of the polypropylene with -caprolactone.    
Iwa et al. (WO 2009/123228) discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  In subsequent step, a crosslinked thermoplastic polymer is prepared by melt 
Imuta et al. (US 7,393,907) discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.
Culbertson et al. (US 3,864,268) teaches a process of preparing an ethylene-propylene copolymer, oxidizing the copolymer by heating in the presence of oxygen, and reacting the product with hexamethylene diamine.  
 	Cusumano et al. (US 5,646,332) discloses a process of functionalizing an ethylene-propylene copolymer with an acid group and reacting the resulting acid functionalized ethylene-propylene copolymer with a polyamine.
Ng et al. (US 2014/0275433) teaches functionalizing a propylene-hexene copolymer having alkene containing chain ends by hydroformylation and reacting the resulting aldehyde functionalized propylene-hexene copolymer with ethylene diamine.
		
None of these references teaches claimed process for the manufacture of an ethylene and propylene ionomer.
Claims are not in condition for allowance.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 28, 2022